     UNITED STATES DISTRICT COUR
     SOUTHERN DISTRICT OF NEW YOR
     ------------------------------------------------------------
     UNITED STATES OF AMERICA,
                                Government
                                                                                  19 CR. 880 (RMB
                      -against
                                                                                  ORDE
     HENRY PEREZ
                                Defendants
     -------------------------------------------------------------

                      The Court will hold a conference in this case on Thursday, July 15, 2021 at 11:30 AM

                      In light of the continuing COVID-19 pandemic, the proceeding is being held
     telephonically pursuant to the CARES Act and applicable implementing court procedures

                      Participants, members of the public and the press can use the following dial-in
     information


                      USA Toll-Free Number: (877) 336-1829
                      Access Code: 6265989
                      Security Code: 0880


     Dated: July 9, 2021
            New York, NY




                                                                     __________________________________
                                                                           RICHARD M. BERMAN
                                                                                 U.S.D.J.
:

     -							

                 ,

                                 .

                                      ,

                                       

                                           T

                                                K

                                                     X

                                                          X

                                                                          R

                                                                                     )

                                                                                          .

                                                                                               .

